 

Case 3:17-cv-00007-GTS-ML Document 101-39 Filed 05/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,
Plaintiffs,

 

Vv. AFFIDAVIT OF ALBERT PENNA

Civil Action No.: 3:17-cv-00007
VESTAL CENTRAL SCHOOL DISTRICT (GTS/DEP)

 

 

 

BOARD OF EDUCATION, VESTAL CENTRAL
SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

Defendants,

 

STATE OF NEW YORK _ )
COUNTY OF BROOME ~

ALBERT PENNA, being duly sworn, deposes and says:

1. I am the interim high school principal for Defendant Vestal Central School
District (hereinafter “District’”’), having served in that position during the time period relevant to
this affidavit, and am individually named as a defendant in this litigation. | make this affidavit of
my own personal knowledge and am fully competent to testify as to all matters herein,

2, No complaint pursuant to the Dignity for All Students Act (DASA) was ever
submitted by Plaintiff Vincent Spero or his family to my knowledge, and certainly not in the
2016-2017 school year.

3, I made the decision to suspend Plaintiff for five days based on comments he made

on December 1, 2016, with the apparent intent to intimidate classroom teacher Katharine Dyer.

 
 

Case 3:17-cv-00007-GTS-ML Document 101-39 Filed 05/31/19 Page 2 of 2

4, Although I issued a suspension letter indicating the District was considering
whether to conduct a superintendent’s hearing, no decision was made to conduct a

superintendent’s hearing based on Plaintiff's December | intimidation efforts.

Mbt le bn EL.0,

Albert Penna

 

Sworn to before me this 2 ;
day of May, 2019.

Lon a Pbtrarhn

Notary public #

 

r

DONNA J HARRINGTON
NOTARY PUBLIC, STATE OF NEW YORK
NO. O1HAGO18733
QUALIFIED IN BROOME COUNTY
| COMMISSION EXPIRES JANUARY 19, 20

 

 

 
